Name: Commission Regulation (EEC) No 2171/88 of 20 July 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7. 88No L 190/36 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2171/88 of 20 July 1988 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1604/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the Council has not, to date, adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the measures essential to ensure that the common agricultural policy continues to operate in the colza and rape seed sector and in particular to ensure that the aid continues to be granted ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors, of the latest Commission proposals to the Council on prices arid related measures ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 Q, as last amended by Regulation (EEC) No 2124/88 (8) ; Article 1 1 . The amounts of the subsidy and the exchange rates referred tQ in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 21 July 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system and of the prices and related measures for the 1988/89 marketing year. Article 2 This Regulation shall enter into force on 21 July 1988 . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 110, 29. 4. 1988, p. 10 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 143, 10 . 6 . 1988, p. 10 . 0 OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 176, 1 . 7. 1987, p . 30 . 0 OJ No L 378, 31 . 12. 1987, p . 27. (8) OJ No L 186, 16. 7. 1988 , p . 33 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 21 . 7. 88 Official Journal of the European Communities No L 190/37 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1988 . For the Commission Fn-ins ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 7 ( «) 8 (') 9 (') io o 110 12 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed r  in Portugal (Esc)  in another Member State (Esc) 0,580 0,000 9,118 22,09 24,40 431,99 57,50 74,86 6,374 3,346 10 928 0,00 89,44 1 455,51 0,00 1 832,65 0,580 0,000 8,879 21,54 23,77 420,45 55,63 72,73 6,166 3,167 10 516 0,00 89,44 1 418,63 0,00 1 787,29 0,580 0,000 8,879 21,54 23,77 420,45 55,63 72,73 6,166 3,167 10 433 0,00 89,44 1 413,72 0,00 1 765,77 0,580 0,000 8,879 21,54 23,77 420,45 55,63 72,73 6,166 3,153 10 280 0,00 89,44 1 400,86 0,00 1 740,97 0,580 0,000 7,514 18,35 20,17 354,47 44,79 60,48 4,959 2,100 7 871 0,00 89,44 1 189,1 1 0,00 1 473,41 0,580 0,000 7,832 19,44 21,37 369,76 47,17 62,78 . 5,224 2,192 7 892 0,00 89,44 1 201,42 0,00 1 462,06 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. No L 190/38 Official Journal of the European Communities 21 . 7. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 7 (') 8 (') 9 (') 10 (1) ¢ 110 12 (') 1 . Gross aids (ECU) : I -  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 11,618 11,379 11,379 11,379 10,014 10,332 2. Final aids : l l l I l (a) Seed harvested and processed in : I I I  Federal Republic of Germany || (DM) 28,00 27,44 27,44 27,44 24,25 25,34  Netherlands (Fl) 31,01 30,38 30,38 30,38 26,79 27,99  BLEU (Bfrs/Lfrs) 552,16 540,62 540,62 540,62 474,64 489,92  France (FF) 76,19 74,32 74,32 74,32 63,48 65,86  Denmark (Dkr) 96,75 94,61 . 94,61 94,61 82,37 84,67  Ireland ( £ Irl) 8,453 8,244 8,244 8,244 7,038 7,302  United Kingdom ( £) 4,986 4,807 4,807 4,793 3,740 3,832  Italy (Lit) 14 921 14 509 14 425 14 273 11 863 11 884  Greece (Dr) 320,85 320,85 320,85 320,85 320,85 320,85 (b) Seed harvested in Spain and \ \ \ processed : \ \  in Spain (Pta) 474,98 474,98 474,98 474,98  474,98 474,98  in another Member State (Pta) 1 841,04 1 804,16 1 799,25 1 786,39 1 574,64 1 586,96 (c) Seed harvested in Portugal and I III processed : I III \  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 2 261,96 2 216,60 2 195,08 2 170,28 1 9.02,72 1 891,38 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. 21 . 7. 88 Official Journal of the European Communities No L 190/39 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 7 1st period 8 (') 2nd period 9 (') 3rd period io (') 4th period 11 0) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)   Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 3,440 0,000 18,813 47,12 51,49 896,95 128,21 158,92 14,234 9,269 25 808 484,74 530,49 1 668,93 0,00 3 742,74 3 634,41 1 607,22 3 634,41 5,170 0,000 15,268 36,71 41,60 726,50 101,62 127,84 11,277 6,92L 20 112 6,50 797,28 1 389,02 0,00 3 079,54 2 990,40 1 325,1 1 2 990,40 5,170 0,000 15,112 36,38 41,20 718,97 99,85 126,44 11,135 6,804 19 561 0,00 797,28 . 1 362,20 0,00 3 041,36 2 953,33 1 298,29 2 953,33 5,170 0,000 15,034 36,40 41,21 713,85 98,21 125,75 10,999 6,746 19 060 0,00 797,28 1 322,43 0,00 2 991,11 2 904,54 1 254,12 2 904,54 5,170 0,000 15,256 36,93 41,81 724,48 99,81 127,66 11,176 6,877 19 392 0,00 797,28 1 356,51 0,00 3 027,08 2 939,46 1 288,19 2 939,46 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. (2) ^or see&lt;^ harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 1st period 2nd period 3rd period 4th period 5th period \ 7 8 9 10 11 12 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,077400 2,341560 43,523900 7,002360 7,914570 0,773698 0,664090 1 538,85 166,36900 169,28300 137,72100 2,073980 2,337340 43,529700 7,006130 7,9.25600 0,773667 0,665388 1 544,1 1 167,56400 170,07800 138,15700 2,070730 2,333680 43,531400 7,008960 7,933960  0,774034 0,666641 1 549,35 168,73800 170,88000 138,56300 2,067210 2,330190 43,532900 7,013550 7,942570 0,774432 0,667903 1 554,49 169,93100 171,74500 138,96500 2,067210 2,330190 43,532900 7,013550 7,942570 0,774432 0,667903 1 554,49 169,93100 171,74500 138,96500 2,057140 2,319190 43,529000 7,024560 7,968580 0,775759 0,671820 1 569,98 174,41600 173,91600 140,04900